Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claimed feature directed to wherein the first pulse of IR light is directed along an optical path towards an eyebox including an eye of a user, and the eye reflects a portion of the first pulse of IR light back along the optical path at a first brightness towards a target area, and the eye reflects IR light originating from an off-axis IR light source back along the optical path towards the target area at a second brightness . . . and asynchronously output a data value that is based at least in part on a difference of a data value previously output by the photodiode and the intensity value detected by the photodiode relative to an intensity threshold value, along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art Vertegaal (US 2006/0110008) in paragraph [0087] describes “According to the invention, a rolling subtraction algorithm is used wherein image sequence A, B, C, D generated by successive camera frames is subtracted as follows: A-B, C-B, C-D, and so on”. However, Tran does not disclose wherein the first pulse of IR light is directed along an optical path towards an eyebox including an eye of a user, and the eye reflects a portion of the first pulse of IR light back along the optical path at a first brightness towards a target area, and the eye reflects IR light originating from an off-axis IR light source back along the optical path towards the target area at a second brightness . . . and asynchronously output a data value that is based at least in part on a difference of a data value previously output by the photodiode and the intensity value detected by the photodiode relative to an intensity threshold value, alone or in combination with other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vertegaal; Roel et al.	US 20060110008 A1	Method and apparatus for calibration-free eye tracking
Wheeler; Aaron Joseph et al.	US 20130106674 A1	Eye Gaze Detection to Determine Speed of Image Movement
JONES; FRANK et al.	US 20190179409 A1	ENHANCING THE PERFORMANCE OF NEAR-TO-EYE VISION SYSTEMS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485